ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing registration of the words “Metered Mail” as a trade-mark for postmarking and stamp-canceling machines having counting attachments, postmarking and stamping machines having counting attachments, and parts thereof.
 Appellant has obtained a patent on a “mail-marking machine and postage meter.” This machine has been approved by the postal authorities and by them is set to show a certain amount of postage purchased. The machine then1 marks its canceling stamp impressions on the mail matter and keeps a record of the number of such impressions. After the impressions corresponding to the amount previously paid for and indicated by the setting of the machine have been exhausted, the machine is automatically locked against further use. The mail matter passing through the machine. is thereby stamped, - face-canceled, and postmarked. This mail is known as “metered mail,” just as mail bearing a special delivery stamp is known as “special delivery mail,” and that bearing a registration stamp as “registered mail.”
It is the position of the Patent Office that the machine by which mail is “metered” is aptly described as the “metered mail machine.” In this view we concur. Appellant has the right to adopt and register a trademark under which to sell its machine, regardless of the fact that a patent has been obtained on it, but he has no right to register a mark that aptly describes it. See Application of Toledo Scale Co., 281 F. 607, 52 App. D. C. 103.
The decision is affirmed.
Affirmed.